Citation Nr: 1524357	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  13-29 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses for private medical treatment received on July 27, 2013 through July 31, 2013.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel



INTRODUCTION

The Veteran had active service from August 1961 to October 1966.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an August 2013 decision of the Department of Veterans Affairs Medical Center in Gainesville, Florida.


FINDINGS OF FACT

1.  The Veteran is not service connected for any disabilities.
 
2.  The Veteran did not receive prior VA authorization for private medical care received on July 27, 2013 through July 31, 2013.
 
3.  The private medical care received on July 27, 2013 through July 31, 2013 was not for a service-connected disability or for a nonservice-connected disability associated with and held to be aggravating a service-connected disability.
 
4.  At the time of the care, the Veteran had coverage under a health-plan contract for payment or reimbursement.


CONCLUSION OF LAW

The criteria for payment or reimbursement of private medical services for a nonservice-connected disability on July 27, 2013 through July 31, 2013, have not been met.  38 U.S.C.A. §§ 1725, 5107 (West 2014); 38 C.F.R. §§ 17.1000, 17.1001, 17.1002 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim. 

The Board notes that the Veteran was sent a VCAA letter in September 2013.  Regardless, because the record in this case shows that undisputed facts demonstrate that the Veteran's claim for reimbursement of payment of unauthorized medical expenses is barred by applicable statutory and regulatory provisions, the Board finds that the VCAA does not apply to this appeal.  See Manning v. Principi, 16 Vet. App. 534, 542-543 (2002). 

II.  Entitlement to Payment or Reimbursement of Unauthorized Medical Expenses for Private Medical Treatment Received on July 27, 2013 through July 31, 2013

The Veteran seeks payment or reimbursement of the costs associated with private medical services he received on July 27, 2013 through July 31, 2013.  The Veteran received emergency treatment for a pulmonary embolism.

At the time of the private medical care described above, the Veteran had no service-connected disabilities.

Evidence indicates that the Veteran is covered by Medicare.  The Veteran asserts that he was never informed that Medicare would disqualify him from receiving emergency treatment from a non-VA provider.  See September 2013 VA Form 9.

The Board notes that there is no indication from the record, nor has the Veteran alleged, that he meets any criterion for benefits under 38 U.S.C.A. § 1728 (applicable where a Veteran has a total disability, or, treatment at the private medical facility was for an adjudicated service-connected disability, a non-service-connected disability associated with and held to be aggravating an adjudicated service-connected disability, or for any treatment of a Veteran who is participating in a rehabilitation program).  See 38 C.F.R. § 17.120 (2014).  Thus, the Board must turn to the law regarding reimbursement for emergency services for nonservice-connected conditions in non-VA facilities.  38 U.S.C.A. § 1725. 

The applicable regulation for claims under 38 U.S.C.A. § 1725, 38 C.F.R. § 17.1002, provides that all of the listed conditions must be met in order to establish eligibility for payment or reimbursement of unauthorized medical expenses.  Included in the list of conditions is the requirement that the claimant have no coverage under a health-plan contract for payment, in whole or in part, for the emergency treatment.  38 C.F.R. § 17.1002(f). 

The provision at 38 U.S.C.A. § 1725(f)(2)(A) defines the term health-plan contract to include an insurance policy or contract, medical or hospital service agreement, membership or subscription contract, or similar arrangement under which health services for individuals are provided or the expenses of such services are paid.  This definition includes an insurance program described in section 1811 of the Social Security Act (42 U.S.C. 1395c) or established by section 1831 of that Act (42 U.S.C. 1395j).  See 38 U.S.C.A. § 1725(f)(2)(B).  42 U.S.C. 1395c refers to Medicare Part A and 42 U.S.C. 1395j refers to Medicare Part B.  That is, the law and regulations specifically exclude payment if the Veteran has coverage under either Medicare Part A or Medicare Part B. 

In this case, the Veteran seeks reimbursement for the portion of the private medical expenses for which Medicare did not pay for him.  However, VA is not authorized to pay or reimburse unauthorized medical expenses where a health-plan contract (such as Medicare) covers the cost of medical expenses either "in whole or in part."  See 38 C.F.R. § 17.1002(f).  It is clear in this case that the Veteran has other insurance benefits that paid for part of his medical expenses originating from the private medical treatment on July 27, 2013 through July 31, 2013. 

The evidence in this case is unequivocal.  The Veteran has a health-plan contract as defined by the statute.  He has not disputed this fact.  This coverage is a bar to payment by VA.  See 38 U.S.C.A. § 1725(b)(3)(B); 38 C.F.R. § 17.1002(f).  The Board has considered the Veteran's assertions that he was unable to travel to the VA hospital due to the nature of his condition and is sympathetic to his argument.  However, this is of no bearing as to whether he is entitled to reimbursement of the portion of the private medical expenses that Medicare did not pay.  Payment or reimbursement under 38 U.S.C.A. § 1725 for emergency services may be made only if all the conditions are met.  Here, the Veteran fails to meet the requirement of having no coverage under a health plan-contract.  As such, the claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


ORDER

Entitlement to payment or reimbursement of unauthorized medical expenses for private medical treatment received on July 27, 2013 through July 31, 2013, is denied.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


